DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 95-101 have been presented for examination and are rejected.

Election/Restrictions
Applicant’s election of Group I, Claims 95-101, "drawn to an integrated control system for controlling components of a setting of a healthcare environment", in the reply filed on 11/01/2022 is acknowledged. Applicant’s election of Group I without traverse (MPEP § 818.03(a)). Group II, Claims 102-104, 105-107, and 108-111 "drawn to a system for displaying standardized data received from medical apparatus" are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 95-97 and 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over Dallam  et al. (US 20110146676 hereinafter Dallam) in view of Johnson et al. (US 20170109481 hereinafter Johnson).

With respect to claim 95, Dallam teaches an integrated control system for controlling components of a setting of a healthcare environment, the integrated control system (Dallam, see paragraphs [0015, 0070 ] a control system for controlling the anesthesia machine may be at a remote location. A control system for controlling the powered actuating systems and for controlling the intensity of the light sources. Such control systems are articles of commerce. Voice recognition software is commercially available for use with voice command systems)comprising:
one or more wireless computing devices (Dallam, see paragraphs [0015, Claim 17] control system operable from a remote location (via wireless computing devises) to control the application of anesthesia gases from anesthesia machine to patient and to monitor such patients);
one or more displays (Dallam, see paragraphs [0006, 0069-0070] the various monitors used to display physiological data… The monitors (i.e., interpreted as equivalent to displays) may be of various types, such as plasma screen monitors, LCD screen monitors, etc. The important point is that the monitors 160 in size and high resolution… );
a plurality of components of the setting (Dallam, see paragraphs [0078-0079] in FIG. 10B,  In FIGS. 15A and 15B the components … As in FIG. 10B, in FIGS. 15A and 15B medical gases, vacuum lines, evacuation lines, electrical and data outlets and communication lines are interfaced with the OR/intervention room through an interstitial space located in floor 342 for connection to the base portion of anesthesia machine 304. As in FIG. 10B, a connector hub assembly 307 is utilized for such medical gases, utilities, data, communications, vacuum and evacuation.),
wherein at least one component of the plurality of components is a member selected from the group consisting of an ozone sterilization system, an integrated air and lighting plenum, a surgical lighting system (Dallam, see paragraphs [0100-0104] in conventional OR/surgical sites, lights are mounted on booms directly over the surgical site. In addition, the lights and their support beams dramatically disrupt laminar flow of the ventilation air. ... These drawbacks are substantially reduced, or even eliminated, by the OR/intervention room 400 and drop-down ceiling 402 that promote laminar air flow for the entire distance from the ceiling, to the surgical site, and then to the floor), 
a pass-through logistics cabinet, and a floor sterilization robot (Dallam, see FIG. 14 , 17 and paragraphs [0091-0093] case packs and supply cabinets can be configured as part of a robot itself, for example, robot 300, shown in FIG. 17. Also, the instrument 302 shown in FIG. 14 may be incorporated into a robot. Such robots enter the room vertically by automatic cart lifts incorporated into the OR/intervention room, for example, along the perimeter thereof. The robots are delivered to the OR/intervention room from a logistics core, located at the center of a plurality of OR/intervention rooms. The deployment of the robots and their return to the logistics core can be completely or partially automated or controlled from the logistics core. The robots return soiled linens, instruments, equipment and waste to a decontamination area of Central Sterile Supply); and
Dallam yet fails to explicitly disclose a server comprising:
a connection for connecting to a remote healthcare environment information system, and 
a receiver and a transmitter for communicating data between the plurality of components of the setting, medical equipment connected to one of the plurality of components, the remote healthcare environment information system, the one or more wireless computing devices and the one or more displays.
However, Johnson discloses a server (Johnson, see paragraph [0074], FIG. 2 includes a server 228) comprising:
a connection for connecting to a remote healthcare environment information system (Johnson, see FIG. 1 and paragraphs [0052-0054]  Healthcare Information System 100 can be configured to implement a variety of systems and processes including image storage (e.g., picture archiving and communication system (PACS), etc.),… FIG. 2 and paragraph [0067] further discloses healthcare information infrastructure 200 including one or more subsystems such as the example healthcare-related information system 100 illustrated in FIG. 1), and 
a receiver and a transmitter for communicating data between the plurality of components of the setting, medical equipment connected to one of the plurality of components, the remote healthcare environment information system, the one or more wireless computing devices and the one or more displays (Johnson, see paragraphs[0069-0072] images are stored in PACS 208 by healthcare practitioners (e.g., imaging technicians, physicians, radiologists) after a medical imaging of a patient and/or are automatically transmitted from medical imaging devices to PACS 208 for storage. PACS 208 can also include a display device and/or viewing workstation to enable a healthcare practitioner or provider to communicate with PACS 208. paragraph [0200] further discloses interface circuit 2120 of the illustrated example also includes a communication device such as a transmitter, a receiver, a transceiver, a modem and/or network interface card to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 2126 (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Dallam with teaching of Johnson to provide a computer-implemented method that includes monitoring medical orders from hospital information systems by using a workflow engine; and healthcare workflow management and reasoning system for monitoring and controlling operational systems based on occupancy data and medical orders. The healthcare workflow management such as managing an emergency department, surgical suites and other potential sources of patient admissions work flow and reasoning system includes a sensing component that includes a second processor for gathering occupancy data and transmit the occupancy data to the workflow engine, and thus hospitals could benefit from a system to provide automated, unbiased control workflow and waiting times experienced by the patients is minimized, where the combination of elements according to known methods would yield a predictable result (Johnson, see paragraphs [0004-0006]).

With respect to claim 96, Dallam-Johnson teaches the system, wherein the remote healthcare environment information system is a database(Johnson, see paragraphs [0049, 0059] healthcare information can be distributed among multiple applications using a variety of database and storage technologies and data formats).

With respect to claim 97, Dallam-Johnson teaches the system, wherein the displays are high definition displays (Johnson, see paragraph [0009] a plurality of large, high resolution audio/video monitors are positioned outside of the intervention zone. Such monitors are configured to provide patient physiological information and digital images, provide communications within and outside of the OR/intervention room, and provide high resolution image guidance for intervention procedures.  FIG. 7 and paragraphs [0054, 0056, 0070] further discloses the OR/intervention room may include a large wall screen display 100 on which the patient's physiological condition, including vitals, can be displayed in large format).

With respect to claim 99, Dallam-Johnson teaches the system, wherein the system comprises a plurality of different operational states (Johnson, see paragraph [0040] a key advance in the art is the management of resources through time so as to probabilistically optimize one or more operational states of the hospital, a problem arising from computer-assisted scheduling and operational control of a hospital or other healthcare facility and a limitation in currently computing technology).


With respect to claim 100, Dallam-Johnson teaches the system, wherein the plurality of different operational states are members selected from the group consisting of a normal operational state, a systems configuration state, and a systems testing state(Johnson, see paragraphs [0090-0092, 0080] the workflow engine can assess the current state of various elements related to patient flow and then initiate and guide operational activities which may include the activation of staff to clean patient rooms and transfer patients into appropriate rooms and update the discharge or transfer status of patients).

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Dallam  et al. (US 20110146676 hereinafter Dallam) in view of Johnson et al. (US20170109481 hereinafter Johnson) further in view of Holmes (US20130346482 hereinafter Holmes).

With respect to claim 98, Dallam-Johnson teaches the system, yet fails to explicitly disclose wherein the server transmits a plurality of feeds of data to a first display of the one or more displays such that each of the plurality of feeds of data is displayed simultaneously on a portion of the first display. 
However, Holmes discloses wherein the server transmits a plurality of feeds of data to a first display of the one or more displays such that each of the plurality of feeds of data is displayed simultaneously on a portion of the first display (Holmes, see FIG. 1 and paragraph [0018] single user interface 100 for displaying first and second presentation data 110A, 110B associated with a first and second server, respectively. The single user interface 100 may be displayed by a client computer and comprises two image display fields 106 and 108 for simultaneously displaying the first and the second presentation data 110A, 110B, for example, in a side by side fashion). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Dallam-Johnson with teaching of Holmes to provide a method and system for providing synchronized views of multiple applications for display on a remote computing device. The simultaneous remote access can be provided to data stored in different locations for synchronized display on wireless handheld device. The out-of-band communication mechanism is provided to enable application programs associated with the data to communicate with each other without the need to communicate through round trip through the client. Since the server computers can communicate to accomplish the synchronization without requiring instruction from the user interaction program, the traffic on the uplink of client can be reduced. The efficiency and speed of interaction can be enhanced, while reducing networking delays, where the combination of elements according to known methods would yield a predictable result (Holmes, see paragraphs [0004-0005]).

Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Dallam  et al. (US 20110146676 hereinafter Dallam) in view of Johnson et al. (US20170109481 hereinafter Johnson) further in view of Green et al. (US20100250191 hereinafter Green).

With respect to claim 101, Dallam-Johnson teaches the system, yet fails to explicitly disclose wherein each of the plurality of operational states allows some functionalities of the system to remain operable while inhibiting other functionalities. 
However, Green discloses wherein each of the plurality of operational states allows some functionalities of the system to remain operable while inhibiting other functionalities (Green, see paragraphs [0019-0027] the number of operational states defined in the socket state model 300 may vary depending on the particular implementation and the type of test unit 110 employed. Additional operational states may include a rework state that may be entered when a test needs to repeated. A repair state may be entered when an operator, maintenance technician, or engineer identifies. If a test unit 110 is taken out of service for calibration, all of its sockets 130 may be placed in the calibration state. If a particular board 135 is replaced, its sockets 130 may be placed in a repair state during the repair activity. The other sockets 130 on the other boards 135 may remain operational, and as a result may be in a different state).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Dallam-Johnson with teaching of Green to provide a method   for measuring performance of hierarchical test equipment such as automatic test equipment and hybrid test system. The performance of the tester is improved by providing hierarchical architecture. The overall performance of hierarchical test equipment is optimized, since there is no need for additional testers, where the combination of elements according to known methods would yield a predictable result (Green, see paragraphs [0004-0006]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US20170228310 Method for generating automated test executed to test system under test, involves providing multiple computer programs, which are executed on computer devices, where system under test is provided with multiple operational states.
PG. Pub US 20110146676 Hospital layout has patient room to accommodate and prepare patient for surgery intervention carried out in operation/intervention room and allows patient in extubating room to recover and discharge. 
Patent No. US 10071177 Method for reducing risk of microbial borne surgical site infections of patient in hospital or clinic operating room, involves flushing air phase anti-microbial agents from healthcare chamber by opening return damper and supply damper.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/01/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457